 Case 3:18-cv-00428-DMS-MDD Document 592 Filed 05/19/21 PageID.9875 Page 1 of 11




 1
     BRIAN BOYNTON                               Lee Gelernt*
 2   Acting Assistant Attorney General           Judy Rabinovitz*
     WILLIAM C. PEACHEY                          Anand Balakrishnan*
 3
     Director                                    Daniel A. Galindo (SBN 292854)
 4   Office of Immigration Litigation            AMERICAN CIVIL LIBERTIES
 5   WILLIAM C. SILVIS                           UNION FOUNDATION
     Assistant Director                          125 Broad St., 18th Floor
 6   Office of Immigration Litigation            New York, NY 10004
 7   SARAH B. FABIAN                             T: (212) 549-2660
     Senior Litigation Counsel                   F: (212) 549-2654
 8   NICOLE N. MURLEY                            lgelernt@aclu.org
 9   Senior Litigation Counsel                   jrabinovitz@aclu.org
     Office of Immigration Litigation            abalakrishnan@aclu.org
10   U.S. Department of Justice                  dgalindo@aclu.org
11   Box 868, Ben Franklin Station
     Washington, D.C. 20044                      Bardis Vakili (SBN 247783)
12   Telephone: (202) 532-4824                   ACLU FOUNDATION OF
13   Fax: (202) 616-8962                         SAN DIEGO & IMPERIAL
                                                 COUNTIES
14 ADAM L. BRAVERMAN                             P.O. Box 87131
15 United States Attorney                        San Diego, CA 92138-7131
   SAMUEL W. BETTWY                              T: (619) 398-4485
16 Assistant U.S. Attorney                       F: (619) 232-0036
17 California Bar No. 94918                      bvakili@aclusandiego.org
   Office of the U.S. Attorney
18 880 Front Street, Room 6293                   Stephen B. Kang (SBN 292280)
19 San Diego, CA 92101-8893                      Spencer E. Amdur (SBN 320069)
   619-546-7125                                  AMERICAN CIVIL LIBERTIES
20 619-546-7751 (fax)                            UNION FOUNDATION
21                                               39 Drumm Street
   Attorneys for Federal Respondents-            San Francisco, CA 94111
22 Defendants                                    T: (415) 343-1198
23                                               F: (415) 395-0950
                                                 skang@aclu.org
24                                               samdur@aclu.org
25
                                                 Attorneys for Petitioners-
26                                               Plaintiffs
27                                               *Admitted Pro Hac Vice
28
 Case 3:18-cv-00428-DMS-MDD Document 592 Filed 05/19/21 PageID.9876 Page 2 of 11




 1
                                UNITED STATES DISTRICT COURT
 2                            SOUTHERN DISTRICT OF CALIFORNIA
 3
     MS. L, et al.,                                        Case No. 18cv428 DMS MDD
 4
 5                    Petitioners-Plaintiffs,
                                                           JOINT STATUS REPORT
 6         vs.
 7
   U.S. IMMIGRATION AND CUSTOMS
 8 ENFORCEMENT, et al.,
 9
                      Respondents-Defendants.
10
11
12         On April 9, 2021, the Court ordered the parties to file a joint status report (JSR)

13 by 3:00 pm on May 19, 2021, in anticipation of the status conference scheduled at
14
     1:30 pm on May 21, 2021. ECF No. 587. In accordance with this order of the Court,
15
16 the parties provide the below Joint Status Report.
17
18
     ///
19
20
21 ///
22
23
24 ///
25
26
27
28
 Case 3:18-cv-00428-DMS-MDD Document 592 Filed 05/19/21 PageID.9877 Page 3 of 11




     I.      DEFENDANTS’ POSITIONS
 1
 2        A. Update Regarding Government’s Implementation of Settlement
 3           Agreement

 4           SETTLEMENT                       DESCRIPTION                             NUMBER
                PROCESS
 5       Election Forms 1                Total number of executed              452 (264 Parents/188
                                         election forms received                    Children)2
 6                                       by the Government
                                            • Number who elect                 292 (161 Parents/131
 7                                              to receive                           Children)
                                                settlement
 8                                              procedures
                                            • Number who                       160 (103 Parents/57
 9                                              waive settlement                    Children)3
                                                procedures
10       Interviews                      Total number of class                            1804
11                                       members who received
                                         interviews
12                                          • Parents who                                  94
                                                received
13                                              interviews
                                            • Children who                                 86
14                                              received
                                                interviews
15
16
17
18
19
20
     1
      The number of election forms reported here is the number received by the Government as of April 22,
21   2021.
22   2
       The number of children’s election forms is lower than the number of parent election forms because in
     many instances a parent electing settlement procedures submitted an election form on his or her own behalf
23   or opposing counsel e-mailed requesting settlement implementation for the entire family, but no separate
     form was submitted on behalf of the child.
24   3
       The number of children’s waivers is lower because some parents have submitted waivers only for
     themselves and some parents who have waived reunification also waived settlement procedures and have
25   therefore not provided a form for the child.
26   4
       Some individuals could not be interviewed because of rare languages; these individuals were placed in
     Section 240 proceedings. This number includes credible fear and reasonable fear interviews, as well as
27   affirmative asylum interviews.

28

                                                         1                                      18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 592 Filed 05/19/21 PageID.9878 Page 4 of 11




 1       Decisions                      Total number of CFI/RFI                          73 5
                                        decisions issued for
 2                                      parents by USCIS
                                            • Number of parents                          71 6
 3                                             determined to
                                               establish CF or RF
 4                                             upon review by
                                               USCIS
 5                                          • Number of parents                           2
                                               whose CF or RF
 6                                             finding remains
                                               negative upon
 7                                             review by USCIS
                                        Total number of CFI                              73 7
 8                                      decisions issued for
                                        children by USCIS
 9                                          • Number of                                  73 8
                                               children
10                                             determined to
                                               establish CF by
11                                             USCIS
                                            • Number of                                   0
12                                             children
                                               determined not to
13                                             establish CF by
                                               USCIS
14                                      Total number of                                   25
                                        affirmative asylum
15                                      decisions by USCIS
                                            • Number of parents                           3
16                                             granted asylum by
                                               USCIS
17
18
19   5
       This number is the aggregate of the number of parents whose negative CFI/RFI determinations were
     reconsidered, number of parents whose negative CFI/RFI determination was unchanged, and individuals
20   who were referred to 240 proceedings without interview because of a rare language. This number excludes
     12 cases where a parent already had an NTA from ICE or was already ordered removed by an IJ (which are
21   included in the interview totals).
22   6
      This number includes parents who received positive CF/RF determinations upon reconsideration, parents
     who received a Notice to Appear based on their child’s positive CF determination, and parents who were
23   placed in Section 240 proceedings due to a rare language.
     7
      This number is the aggregate of the number of children who received a positive CF determination, the
24   number of children who received a negative CF determination, and children who were referred to 240
     proceedings without interview because of a rare language.
25   8
       This number includes children who received a positive CF determination, children who received a Notice
26   to Appear as a dependent on their parent’s positive CF determination, and children who were placed in
     Section 240 proceedings due to a rare language.
27
28

                                                        2                                      18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 592 Filed 05/19/21 PageID.9879 Page 5 of 11



                                              • Number of parents                            5
 1                                                referred to
                                                  immigration court
 2
                                              • Number of                                    59
 3                                                children granted
                                                  asylum by USCIS
 4                                            • Number of                                   12
                                                  children
 5                                                referred/returned
                                                  to immigration
 6                                                court
 7       Removals                          Number of class                            103 Parents10
                                           members who have been
 8                                         returned to their country
                                           of origin as a result of
 9                                         waiving the settlement
                                           procedures
10
11         B. The President’s February 2, 2021 “Executive Order on the Establishment
              of Interagency Task Force on the Reunification of Families”
12
13             As noted in the parties’ March 10 filing, the parties have entered into
14 settlement negotiations which remain ongoing, and the Task Force is continuing its
15
   work both in parallel and in conjunction with these settlement discussions. ECF No.
16
17 578. The parties are discussing settlement issues among themselves on a regular
18 basis, and the next formal Settlement Conference with Judge Dembin is scheduled
19
   on June 17, 2021. Issues previously reported on by Defendants in joint status reports
20
21 are now being addressed by the parties as part of the ongoing settlement negotiations.
22
23
24
25
26   9
         This number includes children granted asylum as a dependent on their parent’s asylum application.
27   10
          This number is as of May 17, 2021.

28

                                                          3                                       18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 592 Filed 05/19/21 PageID.9880 Page 6 of 11




 1 II.        MS. L. PLAINTIFFS’ POSITIONS
 2        A. Steering Committee Outreach to Sponsors and Parents of Children of
 3           Expanded Class Members
 4
              The government has provided eleven lists identifying 1,134 children of
 5
     expanded class members. The government has also identified 64 “recategorized”
 6
     deported parents from the original class, who the Steering Committee has sought to
 7
     contact as part of its efforts to reach members of the expanded class.11 The Steering
 8
     Committee’s recent efforts have been targeted at locating the parents of this group
 9
     of 1,198 (1,134 plus 64) children.12
10
              Of these 1,198 children, for 807 the Steering Committee has reached the
11
     parents (or their attorneys), or otherwise resolved the cases. This represents an
12
     increase of 54 children’s parents since our last status report. We describe below the
13
     status of our continuing efforts to reach the parents of the remaining 391 children,
14
     down from 445 in the last status report.
15
              The parents of 391 children fall into three groups.                                  First, there are
16
     approximately 277 children whose parents are believed to have been removed from
17
     the United States following separation from their children, and our efforts to locate
18
     them in their country of origin are ongoing.                              Second, there is a group of
19
     approximately 100 children whose parents are believed to be in the United States,
20
     and efforts to locate them in the United States are also ongoing. Third, there is a
21
     group of 14 children for whom the government has not provided a phone number for
22
     11
        In its portion of the December 12, 2018 Joint Status Report, the government disclosed the existence of what we call
23   the “Recategorized Original Class”, i.e., members of the original class who were not identified as part of the
     government’s initial disclosures in the summer of 2018. The government only provided contact information for this
24   group in February 2019, after the Steering Committee’s efforts to contact original class members had concluded – and
     so, as a logistical matter, the Steering Committee has conducted outreach to the 64 parents in this group who were
25   deported following separation from their children, as part of the Steering Committee’s efforts to contact expanded
     class members.
26
     12
       Because some of the parents of these children entered with more than one child, there are 1,082 parents in this
27   combined group.

28

                                                               4                                         18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 592 Filed 05/19/21 PageID.9881 Page 7 of 11




 1 the parent, child, sponsor or attorney. This group has not changed since our last
 2 status report.
 3         Steering Committee Efforts to Locate Parents
 4         First, as previously reported, the Steering Committee attempts to reach all
 5 parents, sponsors and attorneys by telephone. The Steering Committee has renewed
 6 these efforts and had been engaged in an effort to reach parents, where possible, by
 7 using the additional contact information provided by the government in late 2020
 8 from databases of the Executive Office for Immigration Review and U.S. Customs
 9 and Immigration Enforcement. This information includes phone numbers that had
10 not previously been disclosed for children and parents, as well as contact information
11 for a number of attorneys.
12         Where those efforts are not successful, the Steering Committee has engaged
13 in time-consuming and arduous on-the-ground searches for parents. These on-the-
14 ground searches have been focused abroad in the countries of origin of parents who
15 were removed from the United States following separation from their children.
16 These searches are ongoing by members of the Steering Committee, and we have
17 recently devoted additional resources to these efforts. As previously reported, on-
18 the-ground searches for separated parents are ongoing when it is safe to do so, but
19 are limited and in some cases cannot take place due to risks associated with the
20 COVID-19 pandemic.
21         Also, as previously reported, the Steering Committee has established toll-free
22 telephone numbers in the United States, Guatemala, Honduras, Mexico and El
23 Salvador to receive inbound phone calls from potential members of the expanded
24 class. The Steering Committee has distributed this number both by email and U.S.
25 Mail to a number of non-governmental organizations and other community
26 organizations in the United States, who may be able to help us locate parents because
27 they work in the communities these parents are likely to have contact with. In
28

                                              5                             18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 592 Filed 05/19/21 PageID.9882 Page 8 of 11




 1 addition, the Steering Committee sent letters in Spanish and English to
 2 approximately 1,600 addresses provided by the government for the potential class
 3 members that the Steering Committee has not yet reached. These letters explain our
 4 role in this action and invite parents to contact the Steering Committee to call these
 5 toll-free numbers. The Steering Committee continues to monitor voicemail boxes
 6 reachable via these toll-free numbers, and plans to renew its mailing effort with the
 7 new address information received for children and their attorneys from the
 8 government.
 9        Additionally, as previously reported, the Steering Committee has undertaken
10 broad-based media outreach efforts to publicize the toll-free phone numbers created
11 by the Steering Committee in Spanish language media. The Steering Committee has
12 also arranged for advertisements on Spanish language radio in Central America.
13 Those advertisements have begun airing. The Steering Committee continues to work
14 to identify opportunities to broadly disseminate the toll-free numbers through
15 various media to maximize visibility to potential Ms. L. class members, including
16 seeking to collaborate on such media outreach initiatives with other non-profit
17 organizations.
18        The Steering Committee also receives additional contact information for a
19 limited number of families from third parties, including a number of non-
20 governmental organizations. The Steering Committee uses that information to re-
21 attempt telephonic communication with all families for whom new contact
22 information has become available, in addition to the efforts underway using new
23 information provided by the government as described above.
24
25
26
27
28

                                              6                             18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 592 Filed 05/19/21 PageID.9883 Page 9 of 11



        III.   MMM-Dora Plaintiffs’ Report Regarding Settlement Implementation
 1
 2         The parties continue to work together to implement the Settlement Agreement

 3 approved on November 15, 2018. Class counsel are providing the Government with
 4
     signed waiver forms as they are received from class members, and class counsel are
 5
 6 continuing to work on outreach efforts to class members who may qualify for relief
 7 under the settlement. The parties continue to meet and confer on issues related to
 8
   settlement implementation as they arise.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             7                            18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 592 Filed 05/19/21 PageID.9884 Page 10 of 11




     DATED: May 19, 2021             Respectfully submitted,
 1
 2
                                     /s/ Lee Gelernt
 3                                   Lee Gelernt*
 4                                   Judy Rabinovitz*
                                     Anand Balakrishnan*
 5                                   Daniel A. Galindo (SBN 292854)
 6                                   AMERICAN CIVIL LIBERTIES UNION
                                     FOUNDATION
 7                                   125 Broad St., 18th Floor
 8                                   New York, NY 10004
                                     T: (212) 549-2660
 9                                   F: (212) 549-2654
10                                   lgelernt@aclu.org
                                     jrabinovitz@aclu.org
11                                   abalakrishnan@aclu.org
12                                   dgalindo@aclu.org
13                                   Bardis Vakili (SBN 247783)
14                                   ACLU FOUNDATION OF SAN DIEGO
                                     & IMPERIAL COUNTIES
15                                   P.O. Box 87131
16                                   San Diego, CA 92138-7131
                                     T: (619) 398-4485
17                                   F: (619) 232-0036
18                                   bvakili@aclusandiego.org
19
                                     Stephen B. Kang (SBN 292280)
20                                   Spencer E. Amdur (SBN 320069)
                                     AMERICAN CIVIL LIBERTIES UNION
21
                                     FOUNDATION
22                                   39 Drumm Street
                                     San Francisco, CA 94111
23
                                     T: (415) 343-1198
24                                   F: (415) 395-0950
                                     skang@aclu.org
25
                                     samdur@aclu.org
26
                                     Attorneys for Petitioners-Plaintiffs
27                                         *Admitted Pro Hac Vice
28

                                       8                              18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 592 Filed 05/19/21 PageID.9885 Page 11 of 11




 1                                   BRIAN BOYNTON
                                     Acting Assistant Attorney General
 2
                                     WILLIAM C. PEACHEY
 3                                   Director
                                     WILLIAM C. SILVIS
 4
                                     Assistant Director
 5
 6                                   /s/ Sarah B. Fabian
                                     SARAH B. FABIAN
 7                                   Senior Litigation Counsel
 8                                   NICOLE N. MURLEY
                                     Senior Litigation Counsel
 9                                   Office of Immigration Litigation
10                                   Civil Division
                                     U.S. Department of Justice
11                                   P.O. Box 868, Ben Franklin Station
12                                   Washington, DC 20044
                                     (202) 532-4824
13                                   (202) 616-8962 (facsimile)
14                                   Sarah.B.Fabian@usdoj.gov

15                                   Attorneys for Respondents-Defendants
16
17
18
19
20
21
22
23
24
25
26
27
28

                                       9                           18cv428 DMS MDD
